WILKINS, Justice
(dissenting).
I respectfully dissent.
To justify reversal of the judgment in this case, it has been necessary for the majority opinion to make a series of findings of fact which are not only contrary to those of the District Court but also virtually without evidentiary support in the record. The opinion postulates, for example, (1) that the parties intended by their contract language to identify the specific acreage to be conveyed or retained by sellers and (2) that the “boundaries” to which the contract language refers actually existed at or before the date of contract execution. There is so little evidentiary support for those positions that buyers did not even argue for them in their brief.
The evidence — including the buyers’ testimony — is overwhelming that the parties’ intent when they signed the contract was merely to establish the outlines of a transaction they later proposed to negotiate to consummation. So nebulous was her concept of which ten acres were in prospect, in fact, that one buyer, Mrs. Stauffer, prepared or participated in preparation of two strikingly different depictions of that acreage during her occupation of the houses.
The majority finding (referring to the contract’s purported “description” of real property to be conveyed or retained) that there are natural boundaries by which the ten acres including two houses could be identified is similarly contrary to the evidence. The term “natural,” when used with respect to boundaries, means mountains, trees, springs, streams, etc.,1 and no exhibit or testimony refers to any natural monument. Even if the phrase “natural boundaries” is extended to include existing roads and fences, the ten acres contemplat*1222ed by the contract to be eventually conveyed could not be identified by such boundaries. One could extrapolate from such artificial monuments as there were to delineate several different tracts consistent with the contract language.
The majority makes a gratuitous finding that forty acres of fenced farmland to be retained by sellers can be located within the sellers’ 400 acre tract and south of the interstate freeway. The evidence does not establish that any part of the sellers’ land lies south of the freeway; the freeway runs north-south through the area. The evidence shows there are two fenced areas which might be described as farmland. One contains 18 acres and the other contains 46 acres. The first could hardly have been intended by the parties, and both parties deny they intended the second.
While the instrument on which suit was brought contemplates buyers’ acquisition of additional acreage, the heart of the contemplated transaction was the fifty improved or farmable acres to be conveyed or retained in fee. As to the two tracts of which that fifty acres was to be comprised, the undisputed testimony is that a surveyor, with only those clues provided by the contract language, could not go to the ground and accurately locate those tracts. The contract therefore fails the test of specificity we have heretofore applied in specific performance cases involving land sales.2
The conduct of the parties after contract execution does not establish a meeting of minds on the boundaries of either critical tract. They met on several occasions and disagreed over boundaries. Each hired a surveyor to mark on the ground and to map his concept of the tract configurations. It is not even true that buyers occupied a specific ten acres about which estoppel could be asserted. By three years of fruitless negotiation, the parties merely demonstrated that their lack of familiarity with the property when they met in California in January of 1969 prevented their having that concurrence of understanding which is the essence of contract.
The suggestion in the majority opinion that the sellers refused to agree in bad faith and in hope of windfall profit is simply unjustified by the evidence. The buyers’ own testimony is that Mr. Call, a seller, traveled from West Covina, California to St. George two or three times a year to negotiate and settle the tract delineation problem. The sellers surveyed and mapped proposals which were just as consistent with the contract language as buyers’. If any party to the contract imposed on the contract relationship, it would appear to have been the buyers. The buyers’ initial occupation of the houses was, as I view the evidence, premature, presumptuous, and unexpected by sellers. By virtue of that occupation, however, they now seek to acquire a higher quality land than the sellers ever intended to release.
The buyers withdrew their claim for the value of improvements they made in the houses, and the District Court afforded to buyers the relief which is in accord with long equity precedent. This case serves uniquely as an instance of appellate insistence that a contract for the sale of real property be specifically performed by the Court’s supplying the description where the contract does not identify and was not intended to identify the property to be sold. The majority decision departs from the doctrine of Reed v. Lowe, 8 Utah 39, 29 P. 740 (1892), Davison v. Roberts, 30 Utah 2d 338, 517 P.2d 1026 (1973), and Pitcher v. Lauritzen, 18 Utah 2d 368, 423 P.2d 491 (1967), which doctrine comports with the prevailing view throughout the country.

. 12 Am.Jur.2d, Boundaries, Section 4.


. Jacobson v. Cox, 115 Utah 102, 202 P.2d 714 (1949).